Exhibit 10.5

EXECUTION COPY

HAWKER BEECHCRAFT, INC.

NONQUALIFIED STOCK OPTION AGREEMENT

(Time-Vesting)

THIS AGREEMENT (the “Agreement”), is made effective as of                 
        ,              (the “Date of Grant”), between Hawker Beechcraft, Inc., a
Delaware corporation (the “Company”), and
                                         (the “Participant”).

R E C I T A L S:

WHEREAS, the Company has adopted the Hawker Beechcraft, Inc. 2007 Stock Option
Plan (the “Plan”), which Plan is incorporated herein by reference and made a
part of this Agreement. Capitalized terms not otherwise defined herein shall
have the meanings given thereto in the Plan;

WHEREAS, Hawker Beechcraft Corporation, a Kansas Corporation (“HBC”), has
offered employment to                                  in an offer letter dated
as of                          ,              (the “Employment Offer”);

WHEREAS, the Company is an indirect parent of HBC; and

WHEREAS, the Committee has determined that it would be in the best interests of
the Company and its shareholders to grant an Option to the Participant pursuant
to the Plan and the terms set forth herein.

NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:

 

  1. General.

(a) Grant of the Option. The Company hereby grants to the Participant the right
and option to purchase, pursuant to Section 6 of the Plan and the terms and
conditions hereinafter set forth, all or any part of an aggregate of
[            ] Shares, subject to adjustment as set forth in the Plan. The
Option Price shall be [$             ] per share, which the Company and the
Participant agree is not less than the Fair Market Value of the Shares as of the
date hereof. The Option is granted pursuant to and is governed in all respects
by the Plan. This Option is not intended to constitute an incentive stock option
under Section 422 of the Code.

(b) Term. The term of the Option shall be ten (10) years from and after the Date
of Grant. Unless the Option is earlier terminated or canceled as provided
elsewhere herein, the Option shall expire at the close of regular business hours
at the Company’s headquarters on the last day of the term of the Option. Upon
such expiration, this Agreement and all rights of the Optionee to exercise the
Option shall automatically terminate.



--------------------------------------------------------------------------------

  2. Vesting; Termination of Employment.

(a) Subject to Section 2(b) hereof and the earlier termination or cancellation
of the Option as set forth herein or in the Plan, the Option shall vest and
become exercisable as follows, in each case so long as the Participant’s
Employment has not theretofore terminated:

(i) Prior to the first (1st) anniversary of the Date of Grant, no portion of the
Option shall vest or be exercisable;

(ii) On and after the first (1st) anniversary of the Date of Grant, the Option
shall vest and be exercisable with respect to an aggregate of 20% of the Shares;

(iii) On and after the second (2nd) anniversary of the Date of Grant, the Option
shall vest and be exercisable with respect to an aggregate of 40% of the Shares;

(iv) On and after the third (3rd) anniversary of the Date of Grant, the Option
shall vest and be exercisable with respect to an aggregate of 60% of the Shares;

(v) On and after the fourth (4th) anniversary of the Date of Grant, the Option
shall vest and be exercisable with respect to an aggregate of 80% of the Shares;
and

(vi) On and after the fifth (5th) anniversary of the Date of Grant, the Option
shall vest and be exercisable with respect to an aggregate of 100% of the
Shares.

The portion of the Option which has become vested and exercisable as described
herein is hereinafter referred to as the “Vested Portion.”

(b) If the Participant’s Employment is terminated for Cause, the Option shall,
whether or not then vested, be automatically canceled without payment of
consideration therefor.

(c) If the Participant’s Employment is terminated by the Company without Cause,
or due to the Participant’s death or Disability, the Participant shall be vested
in an additional 20% of the Shares originally subject to the Option. The Option
shall, to the extent not previously vested or vesting as described in this
Section 2(c), be automatically canceled without payment of consideration
therefor, and the Vested Portion of the Option shall remain exercisable for the
applicable period set forth in Section 3(a).

(d) Upon termination of the Participant’s Employment for any reason other than
those set forth in Paragraph (b) or (c) of this Section 2, the Option shall, to
the extent not previously vested, be automatically canceled without payment of
consideration therefor, and the Vested Portion of the Option shall remain
exercisable for the period set forth in Section 3(a).

(e) Upon the occurrence of a Transaction, the Option shall, to the extent not
then vested, automatically become fully vested and exercisable.

(f) In the event of a Transaction the Committee may either (i) cancel the Option
and make payment in connection with such cancellation equal to the excess, if
any, of the Fair Market Value of the Shares subject to such Option over the
aggregate Option Price of such

 

2



--------------------------------------------------------------------------------

Option or (ii) provide for the issuance of substitute options or other awards
that will preserve, as nearly as practicable, the economic terms of the Option,
in each case as determined by the Committee in good faith and, in each case, in
compliance, to the extent applicable, with Section 409A of the Code as
determined by the Board.

 

  3. Exercise of Option.

(a) Post-Termination Period of Exercise.

(i) In the case of termination of the Participant’s Employment due to the
Participant’s death or Disability, subject to any provisions of the Plan and
this Agreement to the contrary, the Participant (or his heir or legatee, if
applicable) may exercise all or any part of the Vested Portion of the Option at
any time prior to earliest to occur of (x) the tenth (10th) anniversary of the
Date of Grant and (y) the first (1st) anniversary of the date of termination of
Employment.

(ii) In the case of termination of the Participant’s Employment for any reason
other than the Participant’s death or Disability, the Participant may exercise
all or any part of the Vested Portion of the Option at any time prior to the
earliest to occur of (x) the tenth (10th) anniversary of the Date of Grant and
(y) 5:00 pm (Eastern time) on the ninetieth (90th) day following the date of the
Participant’s termination of Employment.

(b) Method of Exercise.

(i) Subject to Section 3(a), the Vested Portion of the Option may be exercised
by delivering to the Company at its principal office written notice of intent to
so exercise; provided that the Option may be exercised with respect to whole
Shares only. Such notice shall specify the number of Shares for which the Option
is being exercised (the “Purchased Shares”) and shall be accompanied by payment
in full of the Option Price in cash or by check or wire transfer; provided,
however, that payment of such aggregate exercise price may instead be made, in
whole or in part, by (i) the delivery to the Company of a certificate or
certificates representing Shares, duly endorsed or accompanied by a duly
executed stock power, which delivery effectively transfers to the Company good
and valid title to such Shares, free and clear of any pledge, commitment, lien,
claim or other encumbrance (such shares to be valued on the basis of the
aggregate Fair Market Value thereof on the date of such exercise), or (ii) by a
reduction in the number of Purchased Shares to be issued upon such exercise
having a Fair Market Value on the date of exercise equal to the aggregate Option
Price in respect of the Purchased Shares, provided that the Company is not then
prohibited from purchasing or acquiring such Shares. The Participant shall not
have any rights to dividends or other rights of a stockholder with respect to
Shares subject to the Option until the Participant has given written notice of
exercise of the Option, paid in full for such Shares, satisfied any applicable
withholding requirements and, if applicable, satisfied any other conditions
imposed by the Committee or pursuant to the Plan or this Agreement.

(ii) Notwithstanding any other provision of the Plan or this Agreement to the
contrary, the Option may not be exercised prior to the completion of any
registration or qualification of the Option or the Shares under applicable state
and federal securities or other

 

3



--------------------------------------------------------------------------------

laws, or under any ruling or regulation of any governmental body or national
securities exchange (collectively, the “Legal Requirements”) that the Committee
shall in its sole discretion determine to be necessary or advisable, unless an
exemption to such registration or qualification is available and satisfied. The
Committee may establish additional procedures as it deems necessary or desirable
in connection with the exercise of the Option or the issuance of any Shares upon
such exercise to comply with any Legal Requirements. Such procedures may include
but are not limited to the establishment of limited periods during which the
Option may be exercised or that following receipt of the notice of exercise, and
prior to the completion of the exercise, the Participant will be required to
affirm the exercise of the Option following receipt of any disclosure deemed
necessary or desirable by the Committee.

(iii) Upon the Committee’s determination that the Option has been validly
exercised as to any of the Shares, and that the Participant has paid in full for
such Shares and satisfied any applicable withholding requirements, the Company
shall issue certificates in the Participant’s name for such Shares.

(iv) In the event of the Participant’s death, the Vested Portion of the Option
shall remain exercisable by the Participant’s executor or administrator, or the
person or persons to whom the Participant’s rights under this Agreement shall
pass by will or by the laws of descent and distribution as the case may be, to
the extent set forth in Section 3(a)(ii) (and the term “Participant” shall be
deemed to include such heir or legatee). Any such heir or legatee of the
Participant shall take rights herein granted subject to the terms and conditions
hereof.

(v) In consideration of the grant of this Option, the Participant agrees that,
as a condition to the exercise of any option to purchase Shares (whether this
Option or any other option), the Participant shall, with respect to such Shares,
have become a party to the Shareholders Agreement.

4. No Right to Continued Employment. The granting of the Option evidenced hereby
and this Agreement shall impose no obligation on the Company or any other member
of the Company Group to continue the Employment of the Participant and shall not
lessen or affect the Company’s or such other member’s right to terminate the
Employment of such Participant.

5. Legend on Certificates. The certificates representing the Shares purchased
upon the exercise of the Option shall be subject to such stop transfer orders
and other restrictions as the Committee may deem advisable under the Plan or the
rules, regulations, and other requirements of the Securities and Exchange
Commission and any stock exchange upon which such Shares are listed, and any
applicable Federal or state laws, and the Committee may cause a legend or
legends to be put on any such certificates to make appropriate reference to such
restrictions.

6. Transferability. The Option and the Participant’s other rights and
obligations under the Plan and this Agreement may not be assigned, alienated,
pledged, attached, sold or otherwise transferred or encumbered by the
Participant without the prior written consent of the Company otherwise than by
will or by the laws of descent and distribution, and any such purported
assignment, alienation, pledge, attachment, sale, transfer or encumbrance shall
be void and unenforceable against the Company or any of its Affiliates; provided
that the designation of

 

4



--------------------------------------------------------------------------------

a beneficiary shall not constitute an assignment, alienation, pledge,
attachment, sale, transfer or encumbrance. No such permitted transfer of the
Option to heirs or legatees of the Participant shall be effective to bind the
Company unless the Committee shall have been furnished with written notice
thereof and a copy of such evidence as the Committee may deem necessary to
establish the validity of the transfer and the acceptance by the transferee or
transferees of the terms and conditions hereof. During the Participant’s
lifetime, the Option is exercisable only by the Participant.

7. Withholding. Whenever Shares are to be issued upon exercise of the Option,
the Company shall have the right to require the Participant to remit to the
Company cash sufficient to satisfy all federal, state and local withholding tax
requirements prior to issuance of the Shares and the delivery of any certificate
or certificates for such Shares. The Participant may satisfy such tax
withholding obligation by surrendering to the Company at the time of exercise
Purchased Shares (valued in the manner provided in Section 3(b)(i) above),
provided that the Company is not then prohibited from purchasing or acquiring
such Shares.

8. Securities Laws. Upon the acquisition of any Shares pursuant to the exercise
of the Option, the Participant will make or enter into such written
representations, warranties and agreements as the Committee may reasonably
request in order to comply with applicable securities laws or with this
Agreement.

9. Notices. Any notice necessary under this Agreement shall be addressed to the
Company in care of its Secretary at the principal executive office of the
Company and to the Participant at the address appearing in the personnel records
of the Company for the Participant or to either party hereto at such other
address as either party may hereafter designate in writing to the other. Any
such notice shall be deemed effective upon receipt thereof by the addressee.

10. Choice of Law. This agreement shall be governed by and construed in
accordance with the laws of the state of New York without regard to principles
of conflicts of laws.

11. Option Subject to Plan. By entering into this Agreement, the Participant
agrees and acknowledges that the Participant has received and read a copy of the
Plan. The Option is subject to the Plan. The terms and provisions of the Plan,
as it may be amended from time to time, are hereby incorporated herein by
reference. In the event of a conflict between any term or provision contained
herein and a term or provision of the Plan, the applicable terms and provisions
of the Plan will govern and prevail.

12. Signature in Counterparts. This Agreement may be signed in counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement, effective
as of the Date of Grant.

 

HAWKER BEECHCRAFT, INC. By:     Name: Title:

 

Agreed and acknowledged as

of the Date of Grant:

  